Taylor, J., dissenting. This case was begun as an action in tort, the ad damnum being $6,000, and, therefore, not jurisdictionable by the municipal court. It was tried and judgment entered in the sum of $2,500, all on the theory that the matters involved were purely ex delicto. The trial judge before whom the cause was tried without a jury held as a proposition of law “that the evidence does not disclose any contractual obligation on the part of the defendants. If there is any liability at all, such liability must be based upon some violation or disregard of some duty which the defendants owe to the plaintiff or upon some negligence or carelessness on the part of the defendants.” The question arises whether such being the history of the trial, as shown by the record, we are entitled to affirm the judgment. It may be that the evidence in the record. would be sufficient to support the judgment if the cause had been tried as one ex contractu, still, as the cause was begun in tort and the jurisdiction of the court was objected to by counsel for the defendants in apt time, and the whole trial proceeded to judgment on the theory of negligence and not a breach of contract, I am of the opinion that the judgment ought not to stand. Further, the statement of claim, according to my analysis, does not purport to set up a breach of contract, and so does not support the judgment even if the evidence showed a breach of the party-wall contract.